—Order, Supreme Court, New York County (Carol Arber, J.), entered on or about October 12, 1993, which denied petitioner stock broker’s application pursuant to CPLR 7503 to stay arbitration demanded by respondent customer, and dismissed the proceeding, unanimously affirmed, without costs.
Petitioner’s contention that respondent’s RICO claims are not arbitrable is contrary to precedent (Shearson/Am. Express *670v McMahon, 482 US 220, 238-242; Matter of Helmsley Enters. [Lepercq, Deneuflize & Co.], 168 AD2d 224, 226). Further, petitioner waived his right to seek a stay by participating in the arbitration. (Matter of National Cash Register Co. [Wilson], 8 NY2d 377.) Concur—Sullivan, J. P., Carro, Ellerin and Asch, JJ.